DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7 and 22 are pending in this application.  Claims 1-6, and 8-21 have been cancelled.  Claims 7 and 22 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Deak et al (US 2013/0129867 A1) in view of Burge et al. (US 3,852,506) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth. 
With respect to claims 7, Deak et al teach a method for preparing an agglomerated protein composition, wherein acid soluble proteins (target protein) can be agglomerated by preparing a protein slurry (binder) and spraying the slurry (binder) onto fluidized acid soluble protein particles (target protein) to create an agglomerated acid soluble protein ([0002]; [0016]; [0019]; [0024]; [0035]; Figs. 2-3). Deak et al teach preparing the slurry for agglomeration by dispersing protein in water (hydrating a 
Regarding the binder consisting essentially of a whey protein component, Deak et al disclose that the acid soluble protein can be combined with dairy protein [0024]. Given that whey protein is a known dairy protein, it would have been obvious to use whey protein as the at least one other protein used to form the protein slurry (binder) for co-agglomeration with the acid soluble protein (target protein). In addition, Deak et al. teach embodiments wherein an animal-source protein is the only ingredient that is added to water to form the slurry ([0012]; Fig. 3; [0016]; See Example 3). Therefore, it would have been obvious to prepare a slurry (binder) consisting essentially of a dairy protein such as a whey protein component. 
Regarding the target protein comprising whey protein, Deak et al teach that the term “acid soluble protein” refers to a protein that is mostly soluble at acidic pHs and how there is a need to for an acid soluble protein that can easily be easily incorporated into beverages and other food products ([0003] and [0038]). Deak et al also disclose that any protein known by those of ordinary skill in the art to work in food products may be used in the invention [0021].  Therefore, it would have been obvious and well within the skill level of one of ordinary skill in the art to select any type of protein that is acid soluble and known for being incorporated in foods, which includes whey protein, to serve as the acid soluble protein in the process of Deak et al for improved functionality. 
Alternatively, Burge et al teach agglomerated whey protein, that is improved and dispersible, and which may be agglomerated with water, steam, or an agglomerating solution such as protein (abstract; column 2, lines 46-51; column 3, lines 10-12). According to Burge et al, the whey protein used in the agglomeration process is acid soluble (column 1, lines 66-67). 
Both Deak et al and Burge et a. teach methods of agglomerating acid soluble protein with an agglomeration solution or slurry comprising protein. It would have been obvious to use acid soluble 
Deak et al teach the method, wherein the protein slurry (binder) is created by hydrating a milk or dairy protein component such as whey protein. According to Deak et al, the acid soluble protein can be combined with milk or dairy protein, both hydrolyzed and unhydrolyzed [0024]. Given that Deak et al teach that any protein known by those of ordinary skill in the art to work in food products can be used, it would have been obvious to use any suitable form of whey protein, which includes whey protein, whey protein concentrate, whey protein isolate, hydrolyzed whey protein concentrate, and hydrolyzed whey protein isolate. 
Deak et al teach, wherein the acid soluble (target) protein is whey protein. Given that Deak et al also teach acid soluble protein isolates and concentrates ([0006], [0015], and Examples), it would have been obvious to use either whey protein concentrate or whey protein isolate as the source of acid soluble protein to be agglomerated (target protein) since Deak et al teach using a concentrated form of the desired acid soluble protein. 
Regarding claim 22, Deak et al teach the method as recited above with respect to claim 7, wherein the protein slurry (binder) is created by hydrating a milk or dairy protein component such as whey protein. According to Deak et al, the acid soluble protein can be combined with milk or dairy protein, both hydrolyzed and unhydrolyzed [0024]. In a specific example, Deak et al teach wherein the protein used to form the slurry for agglomeration is a hydrolyzate ([0064]). Although, Deak et al. fail to expressly disclose wherein the protein component comprises at least about 80 percent peptides of 18,000 kDa or less as recited in claim 21 or at least about 80 percent peptides of 7,000 kDa or less, given that the reference also discloses that amino acids can be present [0025], it would have been obvious to one of ordinary skill in the art to adjust the degree of hydrolysis used to prepare the hydrolyzed protein . 

	Response to Arguments 
Applicant's arguments filed February 4, 2022 have been fully considered but were not found to be persuasive. 
	Applicant argues that Deak et al does not specifically teach whey protein.
Deak et al teach that any protein known by those of ordinary skill in the art to work in food products may be used in the current invention [0021]. Therefore, where Deak et al teach that the acid soluble protein can be combined with milk or dairy protein [0024], and wherein whey protein is a known dairy protein that is used in food, it would have been obvious to one having ordinary skill in the art to use whey protein in the protein slurry (binder).  Similarly, because whey protein is a known protein used in the food and the acid soluble protein of Deak et al is selected based on its pH, one of ordinary skill in the art would have also had sufficient motivation to use whey protein or whey protein isolate as the source of acid soluble protein in order to make it more suitable for food products. 
It is further noted that Applicant does not claim pH ranges and does not limit the protein solubility.
It is repeated that in the absence of a showing of unexpected results, Applicant is using art-recognized components for their art-recognized function to obtain no more than expected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
March 29, 2022